Citation Nr: 1506171	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  05-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty form October 1986 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). 


REMAND

The Veteran seeks service connection for a psychiatric disorder.  Specifically, he claims that his currently diagnosed bipolar disorder began during his military service and that he has experienced a continuity of psychiatric symptoms since that time.  In the alternative, the Veteran claims that he had a preexisting psychiatric disorder that was aggravated by his active duty service.

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).    

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003).

A review of the Veteran's service treatment records does not show that bipolar disorder was diagnosed during his military service.  Although his history of a psychiatric hospitalization prior to service was noted on his July 1986 enlistment medical history, the psychiatric examination at the time of his enlistment was normal.  Subsequent service treatment records show treatment for an alcohol-related incident but do not reflect any reported psychiatric symptomatology.

In support of the claim, the Veteran's representative submitted a December 2014 psychological report completed by a private psychologist, E.E.M., Ed.D., who indicated that he viewed the Veteran's claims file and conducted a telephone evaluation of the Veteran.  The examination resulted in a diagnosis of bipolar disorder.  During the evaluation, the Veteran reported his military history and relayed that he experienced tension during this time period because of his duties and his work and personal relationships.  The psychologist noted that prior to service, the Veteran was hospitalized in 1981 at the age of 15 for treatment for a depressive reaction and an adjustment disorder with depressed mood.  According to Dr. M., the Veteran's adjustment disorder diagnosis was "more likely than not an understatement of his condition at the time."  In noting that the Veteran was treated for alcohol abuse during service, the psychologist stated that attention was not given to the underlying disorder that contributed to the Veteran's inability to maintain his sobriety.  The private clinician highlighted that the Veteran was charged with driving while under the influence on several occasions in service; the psychologist stated that this evidenced the Veteran's difficulty adjusting to his service responsibilities and indicated that he used alcohol to deal with the stress of his work.  Dr. M. determined that it was "more likely than not" that the Veteran self-medicated with alcohol and that he was not given any coping skills or understanding about "the relationship of his alcohol use to his later diagnosed Bi-polar disorder."  Ultimately, Dr. M. opined that the Veteran's bipolar disorder was "aggravated beyond the normal course of its progression during his military service because of a lack of proper diagnosis and lack of proper treatment."

Despite the assertion of the Veteran's representative to the contrary, the Board finds that the December 2014 opinion provided by Dr. M. is inadequate with which to grant service connection in this case.  Initially, the Board finds that Dr. M. used the incorrect "as likely as not" standard in discussing the relationship between the claimed disorder and the Veteran's service, instead of the more stringent "clear and unmistakable evidence" standard necessary to satisfy the legal criteria in this case.  Moreover, other than noting the Veteran's pre-service history of psychiatric diagnoses and treatment, Dr. M. did not provide any rationale or identify any evidence to support his conclusion that the Veteran's bipolar disorder preexisted his military service.

The December 2014 report is further flawed in that Dr. M. failed to acknowledge or reconcile conflicting evidence of record regarding the onset of the Veteran's current psychiatric disorder and the nature of his in-service alcohol use.  In this regard, the Veteran's March 1991 separation report of medical history includes his denial of symptoms such as depression or nervous trouble; post-service records dated in December 1995 and January 1996 show that he denied any psychiatric breakdowns during his military service; and a February 2011 VA examination report documents his description of his military service as "fine."  An additional December 1995 private record includes the Veteran's report that he was without psychiatric symptoms until 1994.  Regarding the Veteran's in-service alcohol use, the Veteran claimed in September 2009 that he hid his psychiatric symptoms through his alcohol use, but he later reported during a February 2011 VA examination that he drank alcohol in service due to boredom.  As Dr. M.'s report offers no discussion of this evidence, his opinion does not give adequate consideration to all of the pertinent evidence of record.  

Given the numerous deficiencies with Dr. M.'s December 2014 opinion, the RO must seek an addendum opinion from the psychologist that applies the correct legal standard and takes into consideration all of the pertinent lay and medical evidence of record.  
As for the remaining claim, the TDIU claim is "inextricably intertwined" with the claim for service connection for a psychiatric disorder.  Thus, consideration of the TDIU claim must be deferred pending resolution of the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for a second issue).

Accordingly, the case is remanded for the following action:

1.  The RO must contact Dr. M. to obtain an addendum opinion regarding whether the Veteran's current psychiatric diagnosis is etiologically related to his military service.  Specifically, Dr. M. must opine whether the Veteran's bipolar disorder preexisted his military service.  If the Veteran's current psychiatric disorder is found to have preexisted his military service, Dr. M. must then state upon what factual evidence in the record this finding was made.  If Dr. M. finds that the Veteran's diagnosed psychiatric disorder preexisted service, then he must determine whether the psychiatric disorder increased in severity beyond the normal progression during active military service and identify the factual evidence in the record that supports this finding.  If the Dr. M. determines that the currently diagnosed psychiatric disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the psychiatric disorder had its onset or is otherwise related to the Veteran's military service.

Dr. M. must acknowledge or reconcile conflicting evidence of record regarding the onset of the Veteran's current psychiatric disorder and the nature of his in-service alcohol use.  In this regard, the Veteran's March 1991 separation report of medical history includes his denial of symptoms such as depression or nervous trouble; post-service records dated in December 1995 and January 1996 show that he denied any psychiatric breakdowns during his military service; and a February 2011 VA examination report documents his description of his military service as "fine."  An additional December 1995 private record includes the Veteran's report that he was without psychiatric symptoms until 1994.  Regarding the Veteran's in-service alcohol use, the Veteran claimed in September 2009 that he hid his psychiatric symptoms through his alcohol use, but he later reported during a February 2011 VA examination that he drank alcohol in service due to boredom.  

In providing the requested opinions, Dr. M. is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."

Dr. M. must provide a complete rationale for all opinions expressed.  If Dr. M. cannot provide the requested opinion without resorting to speculation, it must be so stated, and Dr. M. must provide the reasons why an opinion would require speculation.  Dr. M. must indicate whether there was any further need for information or testing necessary to make a determination.  Dr. M. must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for service connection for a psychiatric disorder and a TDIU must be readjudicated.  If either benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

